On Remand from the Alabama Supreme Court

MOORE, Judge.
This court’s prior judgment has been vacated in part, and the cause remanded with instructions by the Supreme Court of Alabama. See Ex parte Green, 58 So.3d 135 (Ala.2010). On remand to this court, and in compliance with the Supreme Court’s opinion, we hereby “dismiss[ ] the appeal in part and instruct!] the trial court to vacate its Rule 54(b)[, Ala. R. Civ. P.,] certification as to the property it awarded to [Johnnie Mae Alexander Green, Lillie Robinson, Oscar C. Alexander, Bertha Mae Humphery, Shirley Alexander, Cathy Alexander, Johnny Alexander, Jr., and Althea Alexander and to E’Stella Alexander Webb Cottrell] and to then address the remaining issues.”
APPEALS DISMISSED IN PART AND REMANDED WITH INSTRUCTIONS.
THOMPSON, P.J., and PITTMAN, BRYAN, and THOMAS, JJ„ concur.